Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-7, 9-14, 16, and 20 have been examined in this application.
The filling date of this application number recited above is 09 August 2019. No priority has been claimed in the Application Data Sheet, thus the examination will be undertaken in consideration of the effective filing date, as the priority date.
No information disclosure statement (IDS) has been filed to date.

Drawings
The drawings are objected to:
as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “module 222” from Specification [0041], and “step 312” from Specifications [0049].
under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. Therefore, the “bidding module” must be shown or the feature canceled from the claims. No new matter should be entered. Specifications [0041] disclose the modules with corresponding numbers 212 to 222, but Figure 2 is missing “bidding module 218” and the corresponding numbers from 218 to 222 are not in line with the Specification. Similarly, Specifications [0048-0049] disclose the method being performed by Figure 3 is missing “step 308” which relates to the process performed by the bidding module, and the corresponding steps from 308 to 312 are not in line with the Specifications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The use of the term “Wi-Fi” and “WiMax”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent . Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: “a computing device having;” on line 2 should read “a computing device having,” or “a computing device having:”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 16, and 20 (and claims 2-7 and 10-14 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The claims recite “action priority generator is further configured to generate a dashboard-type visual indicating an aggregate lost opportunity cost for non-compliance to the generated action priority list”. The only supporting paragraph from Specification is [0036] which recites “The system 106 is further configured to provide dashboard-type visual of lost opportunity from not prioritizing based on generators suggestion”. There is no evident support for the claim limitation regarding the term “aggregate lost opportunity cost” as the paragraph only recites the term “lost opportunity” which is clearly different from an “aggregate lost opportunity cost”. There is no support for determining a cost associated with the “lost opportunity”, nor there are any steps of aggregating such cost. Therefore, the claims recite new matter and clarification is required. For the purposes of compact prosecution, the term “aggregate lost opportunity cost” has been interpreted, under broadest reasonable interpretation in view of the Specification, as “consequences” or “negative impacts”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 16, and 20 (and claims 2-7 and 10-14 due to dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The claims recite “action priority generator is further configured to generate a dashboard-type visual indicating an aggregate lost opportunity cost for non-compliance to the generated action priority list”. It is unclear on how the “lost opportunity cost” is aggregated or even how the cost is determined for the “lost opportunity”, as the only support regarding this limitation is from Specification [0036]. Therefore, the claims are indefinite and clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-14, 16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 9, 16, and 20, the claim recites “a financial modeling with a lost opportunity cost feature, comprising:

receive request comprising financial market data to design a financial model, wherein the financial market data comprises at least one of current value of at least one instrument, future value of at least one instrument, generic financial update request, or generic financial forecast request;
generate an action priority list based on the user financial data and the financial market data, wherein further generate a visual indicating an aggregate lost opportunity cost for non-compliance to the generated action priority list;
enable one or more service providers to bid for an opportunity to provide a service related to one or more action items;
match at least a first action item from the action priority list with at least two service providers for providing the service related to the at least first action item based on the user financial data and financial market data, and 
on acceptance between the user and at least one service provider to initiate the service, trigger transfer of at least a partial amount of an entire confirmed debt amount from a payment agent of the user into an accepted service provider payment agent.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices and/or commercial or legal interactions. The method recited above is a method of building a financial model based on the user’s profile to provide the user with goals or actions to mitigate financial risks, by which the process may be an interaction between a consumer, a financial model builder, and service providers to 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “computing device”, “processor”, “memory”, and different “modules” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. As disclosed by Specifications [0020] to [0022], these additional elements are disclosed as generic computer components, by which are merely applied to perform generic functions, such as: receive data, generate data, display data (e.g. dashboard-type visual), match data, and transmit data. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claim 2 recites “wherein the list comprising one or more action items are provided in a specific order to be implemented to prevent one or more financial risk events incurring to at least one of financial health attributes or financial goal attributes.”
Claims 3 and 10 recite “wherein the list comprising one or more action items are provided in a specific order to be implemented for maximizing the wealth of the user.”
Claims 4 and 11 recite “wherein the financial data includes an aggregate cash flow model, an investment target value, a target date for achieving user's financial goals, or an investment portfolio.
Claims 5 and 12 recite “further comprises a user device associated the user configured to access the computing device via a network.” As similarly discussed above with its parent claims, the additional element “user device” and “network” is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system.
Claims 6 and 13 recite “wherein the computing device is a server.”
Claims 7 and 14 recite “wherein the user device is at least one of desktop, laptop, tablet, mobile phone, or handheld electronic device.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above; therefore they still recite abstract ideas. Regarding claims 6-7 and 13-14, the additional elements, specifying the computing device is a server, and the user device is at least one of desktop, laptop, tablet, mobile phone, or handheld electronic device, amount to no more than mere instructions to apply the exception to generic computing components.
	Claims 2-7 and 10-14, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Support that the components are generic is provided by the originally filed specification in at least [0019]-[0030]. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-7, 9-14, 16, and 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonneuve (U.S. 2013/0006824), in view of Kasravi et al. (U.S. 2003/0115080), in view of Dilling et al. (U.S. 2019/0164175), and in view of Lutnick et al. (U.S. 2015/0235316).

As per claim 1, Maisonneuve teaches a financial modeling system comprising:
a computing device having, one or more processors, and a memory coupled to the one or more processors, wherein the memory stores set of program modules executable by the one or more processors to implement a financial modeling platform (See Figure 1, as disclosed [0030] “FIG. 1 and the following discussion are intended to provide a brief general description of a suitable computing environment in which the present invention and/or portions thereof may be implemented. Although not required, the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer, such as a client workstation, server or personal computer”. Although the prior art does not explicitly recite the different modules directly (e.g. profile module, requesting module, etc.), the device is disclosed to comprise a plurality of modules to perform the disclosed functions, as disclosed [0030] “the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer … Generally, program modules include routines, programs, objects, components, data structures and the like that perform particular tasks or implement particular abstract data types … In a distributed computing environment, program modules may be located in both local and remote memory storage devices” and [0034] “A number of program modules may be stored on the hard disk, magnetic disk 129, optical disk 131, ROM 124 or RAM 125, including an operating system 135, one or more application programs 136, other program modules 137 and program data 138”, see also [0030] and [0032], which is obvious to one of ordinary skilled in the art that the modules may simply be software programmed to function as disclosed, since the Applicant’s Specifications also disclose of program modules as programs residing on the memory as disclosed in [0025], [0027], and [0041] “The memory unit 206 comprises a set of program modules executable by the processor” as shown in Figure 2), wherein the program module comprises:
a profile module configured to receive financial data of a user to create a user profile, wherein the financial data is at least one of financial health attributes or financial goal attributes (See Figures 3-7 which discloses of exemplary registration and profile input screens, wherein Figure 7 shows inputs for financial data, as disclosed [0042] “As shown in FIG. 7, there may be boxes that accept general financial information such as number of credit cards, number of loans, number of tax liabilities, number of alimony payments, and the like. There also may be boxes for general tax information including estimated local tax bracket, number of dependents, and the like” which is used for assessing financial health, as disclosed [0043] “As discussed herein, a financial health scoring system may be used to assist a member in assessing financial health”);
a requesting module configured to receive request comprising financial market data to design a financial model, wherein the financial market data comprises at least one of current value of at least one instrument, future value of at least one instrument, generic financial update request, or generic financial forecast request (See Figure 8A [0046] “The balance section 801 may display a list of different financial health scores and graphical representations of the scores positioned on a financial health score balance … The financial reserves section 802 may have a financial reserve graphic and other information, which may display how long a member may maintain his current standard of living if the member had no further income … The financial retirement section 804 may have a debt free graphic and a financial retirement graphic. The debt free graphic may estimate how many years it will take for a member to pay off debt based on his information. The retirement age graphic may estimate how many years it will take for a member to retire based on his information”);
an action priority generator configured to generate an action priority list based on the user financial data and the financial market data (See Figure 8A displaying Advice section 806 and Services section 808, as disclosed [0047] “In FIG. 8A, there may be an advice section 806 that is responsive to an individual's financial situation, objectives, or needs and an advertisement section 808 that is similarly responsive … Alternatively, for example, the top 3 services based on composite score or other statistics may be displayed which may be set by a member”);

Maisonneuve teaches of providing a visual for compliance to the recommended services would impact the scores, as disclosed [0047] “There may be information displayed under the services section 808 with regard to how the service may impact the composite score, the income and expenses score, assets and debts score, and/or payment history score, for example. The effect on a score may be displayed numerically or with a graphic (e.g., a green arrow)”. Although it was not explicitly recited, it would have been obvious that non-compliance would negatively impact the scores. However, Kasravi discloses:
wherein the action priority generator is further configured to generate a dashboard-type visual indicating an aggregate lost opportunity cost for non-compliance to the generated action priority list ([0153] “For example, output subsystem 308 may be operable to generate human-readable output indicating whether particular procurement events are compliant or non-compliant, the financial impact (both positive and negative) of such compliance or non-compliance” and see also [0161] “At step 358, procurement data regarding one or more particular procurement events may be analyzed to determine the compliance or non-compliance of one or more particular procurement events based on one or more of the compliance rules developed at step 350. At step 360, various financial impacts (both positive and negative) of the compliance and/or non-compliance of the particular procurement events may be determined” wherein data visualization is further disclosed [0163] “At step 366, one or more data visualizations may be generated based on the results of the analysis performed at step 358. For example, such data visualizations may indicate whether their particular procurement events are compliant or non-compliant, the financial impacts determined at step 360 of such compliance and/or non-compliance, particular business rule feedback generated at step 362 and/or particular user feedback generated at step 364”. For additional details, see also [0149] “Compliance analysis module 304 may also be operable to determine the financial impact 314 of compliance and/or non-compliance with particular compliance rules 310. For example, for procurement events (such as particular purchases from a particular supplier, for example) determined to be non-compliant, compliance analysis module 304 may determine the financial impact 314 of such non-compliance based on one or more compliance rules 310”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize generating data visualization of negative financial impact for non-compliance as in Kasravi in the system executing the method of Maisonneuve which teaches of scores impacted for compliance with the recommended services, with the motivation of offering to [0008] “reduce costs, to increase revenue generation, and to reduce legal exposure due to non-compliance with supplier agreements” as taught by Kasravi over that of Maisonneuve.

Maisonneuve may not explicitly disclose, but Dilling discloses:
a matching module configured to match at least a first action item from the action priority list with at least two service providers for providing a service related to the at least first action item based on the user financial data and financial market data (See Figure 3A, by which the Ad call (302) is the action item, as disclosed [0095] “If the requested page includes one or more creative serving opportunities, the web server 202 makes an ad call (302) to the platform by redirecting the page request to the Imp Bus 204”, by which the Imp Bus 204 receives user data (304) to make bid requests (305), as disclosed [0097] “the Imp Bus 204 deems the page request as originating from a "known" impression consumer, and retrieves (303, 304) from a server-side cookie store 206 within the platform, data that has been stored in association with the platform-specific user-id” and [0100] “In general, the bid request includes information that characterizes the impression consumer (e.g., based on data retrieved from the server-side cookie store)” and the bids are received (306) from at least two bidders (Bidder A and Bidder B), which is matched with the ad call request).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize matching bids for service as in Dilling in the system executing the method of Maisonneuve which already includes making bid request for services in [0062], with the motivation of offering to [0025] “reduce speed of operation of the system improving the online experience of an impression consumer or person to whom online advertising is displayed as there is less delay while an advertisement is displayed” as taught by Dilling over that of Maisonneuve.

Maisonneuve may not explicitly disclose, but Lutnick discloses:
a payment module, on acceptance between the user and at least one service provider to initiate the service, configured to trigger transfer of at least a partial amount of an entire confirmed debt amount from a payment agent of the user into an accepted service provider payment agent ([0006] “facilitating, by the second computing device and in response to determining the matching bid and offer, a transfer of money from the second user's account into the first user's account” wherein the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize payment for service as in Lutnick in the system executing the method of Maisonneuve which displays services for the user as disclosed in [0047], with the motivation of offering to [0037] “bring about a market for derivative instruments such as futures and/or options” as taught by Lutnick over that of Maisonneuve.

As per claim 5, Maisonneuve teaches the financial modeling system of claim 1, further comprising a user device associated with the user configured to access the computing device via a network ([0030] “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network” and also [0035] “The computer 120 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 149”).

As per claim 6, Maisonneuve teaches the financial modeling system of claim 1, wherein the computing device is a server ([0030] “Although not required, the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a … server” and also [0072] “Methods described herein may be performed by computing equipment or devices of any type, including … servers”).

As per claim 7, Maisonneuve teaches the financial modeling system of claim 5, wherein the user device is at least one of desktop, laptop, tablet, mobile phone, or handheld electronic device ([0035] “The remote computer 149 may be a personal computer, … a network PC, a peer device”).

As per claim 16, Maisonneuve teaches a method for providing a financial model, incorporated in a system comprising, one or more processors, and a memory coupled to the one or more processors, wherein the memory stores set of program modules executable by the one or more processors to implement a financial modeling platform (See Figure 1, as disclosed [0030] “FIG. 1 and the following discussion are intended to provide a brief general description of a suitable computing environment in which the present invention and/or portions thereof may be implemented. Although not required, the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer, such as a client workstation, server or personal computer”. Although the prior art does not explicitly recite the different modules directly (e.g. profile module, requesting module, etc.), the device is disclosed to comprise a plurality of modules to perform the disclosed functions, as disclosed [0030] “the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer … Generally, program modules include routines, programs, objects, components, data structures and the like that perform particular tasks or implement particular abstract data types … In a distributed computing environment, program modules may be located in both local and remote memory storage devices” and [0034] “A number of program modules may be stored on the hard disk, magnetic disk 129, optical disk 131, ROM 124 or RAM 125, including an operating system 135, one or more application programs 136, other program modules 137 and program data 138”, see also [0030] and [0032], which is obvious to one of ordinary skilled in the art that the modules may simply be software programmed to function as disclosed, since the Applicant’s Specifications also disclose of program modules as programs residing on the memory as disclosed in [0025], [0027], and [0041] “The memory unit 206 comprises a set of program modules executable by the processor” as shown in Figure 2), comprising the steps of:
receiving at the processor, via a profile module, financial data of a user to create a user profile, wherein the financial data is at least one of financial health attributes or financial goal attributes (See Figures 3-7 which discloses of exemplary registration and profile input screens, wherein Figure 7 shows inputs for financial data, as disclosed [0042] “As shown in FIG. 7, there may be boxes that accept general financial information such as number of credit cards, number of loans, number of tax liabilities, number of alimony payments, and the like. There also may be boxes for general tax information including estimated local tax bracket, number of dependents, and the like” which is used for assessing financial health, as disclosed [0043] “As discussed herein, a financial health scoring system may be used to assist a member in assessing financial health”);
receiving at the processor, via a requesting module, request comprising financial market data to design a financial model, wherein the financial market data comprises at Figure 8A which discloses an exemplary screen for displaying a financial model comprising generic financial update and forecast, as disclosed [0046] “The balance section 801 may display a list of different financial health scores and graphical representations of the scores positioned on a financial health score balance … The financial reserves section 802 may have a financial reserve graphic and other information, which may display how long a member may maintain his current standard of living if the member had no further income … The financial retirement section 804 may have a debt free graphic and a financial retirement graphic. The debt free graphic may estimate how many years it will take for a member to pay off debt based on his information. The retirement age graphic may estimate how many years it will take for a member to retire based on his information”);
generating at the processor, via an action priority generator, an action priority list based on the user financial data and the financial market data (See Figure 8A displaying Advice section 806 and Services section 808, as disclosed [0047] “In FIG. 8A, there may be an advice section 806 that is responsive to an individual's financial situation, objectives, or needs and an advertisement section 808 that is similarly responsive … Alternatively, for example, the top 3 services based on composite score or other statistics may be displayed which may be set by a member”);
enabling at the processor, via a bidding module, one or more service providers to bid for an opportunity to provide a service or financial product related to one or more [0062] “The services section may also contain requests for services that the advertiser may provide. For example, the advertiser may receive a request for bids from a member that may want the advertiser's product or service (e.g., the member may need a construction loan for 2% percent or less down with no fees)”);

Maisonneuve teaches of providing a visual for compliance to the recommended services would impact the scores, as disclosed [0047] “There may be information displayed under the services section 808 with regard to how the service may impact the composite score, the income and expenses score, assets and debts score, and/or payment history score, for example. The effect on a score may be displayed numerically or with a graphic (e.g., a green arrow)”. Although it was not explicitly recited, it would have been obvious that non-compliance would negatively impact the scores. However, Kasravi discloses:
wherein the action priority generator is further configured to generate a dashboard-type visual indicating an aggregate lost opportunity cost for non-compliance to the generated action priority list ([0153] “For example, output subsystem 308 may be operable to generate human-readable output indicating whether particular procurement events are compliant or non-compliant, the financial impact (both positive and negative) of such compliance or non-compliance” and see also [0161] “At step 358, procurement data regarding one or more particular procurement events may be analyzed to determine the compliance or non-compliance of one or more particular procurement events based on one or more of the compliance rules developed at step 350. At step 360, various financial impacts (both positive and negative) of the compliance and/or non-compliance of the particular procurement events may be determined” wherein data visualization is further disclosed [0163] “At step 366, one or more data visualizations may be generated based on the results of the analysis performed at step 358. For example, such data visualizations may indicate whether their particular procurement events are compliant or non-compliant, the financial impacts determined at step 360 of such compliance and/or non-compliance, particular business rule feedback generated at step 362 and/or particular user feedback generated at step 364”. For additional details, see also [0149] “Compliance analysis module 304 may also be operable to determine the financial impact 314 of compliance and/or non-compliance with particular compliance rules 310. For example, for procurement events (such as particular purchases from a particular supplier, for example) determined to be non-compliant, compliance analysis module 304 may determine the financial impact 314 of such non-compliance based on one or more compliance rules 310”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize generating data visualization of negative financial impact for non-compliance as in Kasravi in the system executing the method of Maisonneuve which teaches of scores impacted for compliance with the recommended services, with the motivation of offering to [0008] “reduce costs, to increase revenue generation, and to reduce legal exposure due to non-compliance with supplier agreements” as taught by Kasravi over that of Maisonneuve.

Maisonneuve may not explicitly disclose, but Dilling discloses:
matching at the processor, via a matching module, at least a first action item from the action priority list with at least two service providers for providing the service related to the at least first action item based on the user financial data and financial market data (See Figure 3A, by which the Ad call (302) is the action item, as disclosed [0095] “If the requested page includes one or more creative serving opportunities, the web server 202 makes an ad call (302) to the platform by redirecting the page request to the Imp Bus 204”, by which the Imp Bus 204 receives user data (304) to make bid requests (305), as disclosed [0097] “the Imp Bus 204 deems the page request as originating from a "known" impression consumer, and retrieves (303, 304) from a server-side cookie store 206 within the platform, data that has been stored in association with the platform-specific user-id” and [0100] “In general, the bid request includes information that characterizes the impression consumer (e.g., based on data retrieved from the server-side cookie store)” and the bids are received (306) from at least two bidders (Bidder A and Bidder B), which is matched with the ad call request).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize matching bids for service as in Dilling in the system executing the method of Maisonneuve which already includes making bid request for services in [0062], with the motivation of offering to [0025] “reduce speed of operation of the system improving the online experience of an impression consumer or person to whom online Dilling over that of Maisonneuve.

Maisonneuve may not explicitly disclose, but Lutnick discloses:
transferring of at least a partial amount of an entire confirmed debt amount from a payment agent of the user into an accepted service provider payment agent ([0006] “facilitating, by the second computing device and in response to determining the matching bid and offer, a transfer of money from the second user's account into the first user's account” wherein the first and the second user’s “account” means an associated payment agent (e.g. bank) is used for payment (e.g. second user’s bank transfers amount to first user’s bank)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize payment for service as in Lutnick in the system executing the method of Maisonneuve which displays services for the user as disclosed in [0047], with the motivation of offering to [0037] “bring about a market for derivative instruments such as futures and/or options” as taught by Lutnick over that of Maisonneuve.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonneuve in view of Kasravi in view of Dilling in view of Lutnick and in view of KOCMOND (U.S. 2011/0112985).

As per claim 2, Maisonneuve may not explicitly disclose, but KOCMOND teaches the financial modeling system of claim 1, wherein the list comprising one or Figure 3 – step 308, as disclosed [0047] “Based on the initial user profile, the service provider 102 can generate a set of recommended goals at 306 (e.g., emergency fund, life insurance, debt, disability insurance, home purchase, car purchase, and retirement) with recommended goal elements 310 (e.g., goal priority 218, goal target 220, goal time length/horizon 222, savings percentage 226, value of current savings 234, financial products allocation/utilization 228, risk allocation/utilization 224, investment/asset allocation 230 and investment diversification 232)” and also [0065] “Each goal recommendation 308 can contain one or several defaulted elements 500 or details 502 (e.g., goal priority 218, target need 220, recommended savings rate 226, time horizon to achieve goal need 222, amount of savings the user should have accumulated 234) and investment 504 details (e.g., recommended risk allocation 224, financial product allocation 228, high level asset allocation 230, investment diversification 232, and goal liquidity 236)” by which the list is provided in a specific order (e.g. priority), as disclosed [0060] “the user 300 can be presented an illustration 240 and a set of recommendations 246 in priority order to provide guidance on how the user 300 can improve their goal element scores”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize recommended goal listings by priorities as in KOCMOND in the system executing the method of Maisonneuve which already lists services to avoid risks as disclosed in [0047], with the motivation of offering to provide [0006] “improved systems KOCMOND over that of Maisonneuve.

As per claim 3, Maisonneuve may not explicitly disclose, but KOCMOND teaches the financial modeling system of claim 1, wherein the list comprising one or more action items are provided in a specific order to be implemented for maximizing the wealth of the user (See Figure 3 – step 308, as disclosed [0047] “Based on the initial user profile, the service provider 102 can generate a set of recommended goals at 306 (e.g., emergency fund, life insurance, debt, disability insurance, home purchase, car purchase, and retirement) with recommended goal elements 310 (e.g., goal priority 218, goal target 220, goal time length/horizon 222, savings percentage 226, value of current savings 234, financial products allocation/utilization 228, risk allocation/utilization 224, investment/asset allocation 230 and investment diversification 232)” and also [0065] “Each goal recommendation 308 can contain one or several defaulted elements 500 or details 502 (e.g., goal priority 218, target need 220, recommended savings rate 226, time horizon to achieve goal need 222, amount of savings the user should have accumulated 234) and investment 504 details (e.g., recommended risk allocation 224, financial product allocation 228, high level asset allocation 230, investment diversification 232, and goal liquidity 236)” by which the list is provided in a specific order (e.g. priority), as disclosed [0060] “the user 300 can be presented an illustration 240 and a set of recommendations 246 in priority order to provide guidance on how the user 300 can improve their goal element scores”).
KOCMOND in the system executing the method of Maisonneuve which already lists recommended services to the user as disclosed in [0047], with the motivation of offering to provide [0006] “improved systems and methods for providing guidance for comprehensive financial planning” as taught by KOCMOND over that of Maisonneuve.

As per claim 4, Maisonneuve may not explicitly disclose, but KOCMOND teaches the financial modeling system of claim 1, wherein the financial data includes an aggregate cash flow model, an investment target value, a target date for achieving user's financial goals, or an investment portfolio ([0044] “As shown in FIG. 2, the financial plan engine 200 can include: a user profile 206 including requested information (e.g., income, age, children, zip code, marital or partner status, dependents, debt, mortgage information, spouse or partner information, and investment expectations); user existing accounts 204 (e.g., bank accounts, investment accounts, pension plan, insurance policies);”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize financial data including investment portfolio as in KOCMOND in the system executing the method of Maisonneuve which includes financial data for building user profile, with the motivation of offering to provide [0006] “improved systems and methods for providing guidance for comprehensive financial planning” as taught by KOCMOND over that of Maisonneuve.

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonneuve, in view of Kasravi, and in view of Dilling.

As per claim 9, Maisonneuve teaches a financial modeling system comprising:
a computing device having: one or more processors, and a memory coupled to the one or more processors, wherein the memory stores set of program modules executable by the one or more processors to implement a financial modeling platform (See Figure 1, as disclosed [0030] “FIG. 1 and the following discussion are intended to provide a brief general description of a suitable computing environment in which the present invention and/or portions thereof may be implemented. Although not required, the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer, such as a client workstation, server or personal computer”. Although the prior art does not explicitly recite the different modules directly (e.g. profile module, requesting module, etc.), the device is disclosed to comprise a plurality of modules to perform the disclosed functions, as disclosed [0030] “the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer … Generally, program modules include routines, programs, objects, components, data structures and the like that perform particular tasks or implement particular abstract data types … In a distributed computing environment, program modules may be located in both local and remote memory storage devices” and [0034] “A number of program modules may be stored on the hard disk, magnetic disk 129, optical disk 131, ROM 124 or RAM 125, including an operating system 135, one or more application programs 136, other program modules 137 and program data 138”, see also [0030] and [0032], which is obvious to one of ordinary skilled in the art that the modules may simply be software programmed to function as disclosed, since the Applicant’s Specifications also disclose of program modules as programs residing on the memory as disclosed in [0025], [0027], and [0041] “The memory unit 206 comprises a set of program modules executable by the processor” as shown in Figure 2), wherein the program module comprises:
a profile module configured to receive financial data of a user to create a user profile, wherein the financial data is at least one of financial health attributes or financial goal attributes (See Figures 3-7 which discloses of exemplary registration and profile input screens, wherein Figure 7 shows inputs for financial data, as disclosed [0042] “As shown in FIG. 7, there may be boxes that accept general financial information such as number of credit cards, number of loans, number of tax liabilities, number of alimony payments, and the like. There also may be boxes for general tax information including estimated local tax bracket, number of dependents, and the like” which is used for assessing financial health, as disclosed [0043] “As discussed herein, a financial health scoring system may be used to assist a member in assessing financial health”);
a requesting module configured to receive request comprising financial market data to design a financial model, wherein the financial market data comprises at least one of current value of at least one instrument, future value of at least one instrument, generic financial update request, or generic financial forecast request (See Figure 8A [0046] “The balance section 801 may display a list of different financial health scores and graphical representations of the scores positioned on a financial health score balance … The financial reserves section 802 may have a financial reserve graphic and other information, which may display how long a member may maintain his current standard of living if the member had no further income … The financial retirement section 804 may have a debt free graphic and a financial retirement graphic. The debt free graphic may estimate how many years it will take for a member to pay off debt based on his information. The retirement age graphic may estimate how many years it will take for a member to retire based on his information”);
an action priority generator configured to generate an action priority list based on the user financial data and the financial market data (See Figure 8A displaying Advice section 806 and Services section 808, as disclosed [0047] “In FIG. 8A, there may be an advice section 806 that is responsive to an individual's financial situation, objectives, or needs and an advertisement section 808 that is similarly responsive … Alternatively, for example, the top 3 services based on composite score or other statistics may be displayed which may be set by a member”);
a bidding module configured to enable one or more service providers to bid for an opportunity to provide a service related to one or more action items ([0062] “The services section may also contain requests for services that the advertiser may provide. For example, the advertiser may receive a request for bids from a member that may want the advertiser's product or service (e.g., the member may need a construction loan for 2% percent or less down with no fees)”);

Maisonneuve teaches of providing a visual for compliance to the recommended services would impact the scores, as disclosed [0047] “There may be information displayed under the services section 808 with regard to how the service may impact the composite score, the income and expenses score, assets and debts score, and/or payment history score, for example. The effect on a score may be displayed numerically or with a graphic (e.g., a green arrow)”. Although it was not explicitly recited, it would have been obvious that non-compliance would negatively impact the scores. However, Kasravi discloses:
wherein the action priority generator is further configured to generate a dashboard-type visual indicating an aggregate lost opportunity cost for non-compliance to the generated action priority list ([0153] “For example, output subsystem 308 may be operable to generate human-readable output indicating whether particular procurement events are compliant or non-compliant, the financial impact (both positive and negative) of such compliance or non-compliance” and see also [0161] “At step 358, procurement data regarding one or more particular procurement events may be analyzed to determine the compliance or non-compliance of one or more particular procurement events based on one or more of the compliance rules developed at step 350. At step 360, various financial impacts (both positive and negative) of the compliance and/or non-compliance of the particular procurement events may be determined” wherein data visualization is further [0163] “At step 366, one or more data visualizations may be generated based on the results of the analysis performed at step 358. For example, such data visualizations may indicate whether their particular procurement events are compliant or non-compliant, the financial impacts determined at step 360 of such compliance and/or non-compliance, particular business rule feedback generated at step 362 and/or particular user feedback generated at step 364”. For additional details, see also [0149] “Compliance analysis module 304 may also be operable to determine the financial impact 314 of compliance and/or non-compliance with particular compliance rules 310. For example, for procurement events (such as particular purchases from a particular supplier, for example) determined to be non-compliant, compliance analysis module 304 may determine the financial impact 314 of such non-compliance based on one or more compliance rules 310”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize generating data visualization of negative financial impact for non-compliance as in Kasravi in the system executing the method of Maisonneuve which teaches of scores impacted for compliance with the recommended services, with the motivation of offering to [0008] “reduce costs, to increase revenue generation, and to reduce legal exposure due to non-compliance with supplier agreements” as taught by Kasravi over that of Maisonneuve.

Maisonneuve may not explicitly disclose, but Dilling discloses:
Figure 3A, by which the Ad call (302) is the action item, as disclosed [0095] “If the requested page includes one or more creative serving opportunities, the web server 202 makes an ad call (302) to the platform by redirecting the page request to the Imp Bus 204”, by which the Imp Bus 204 receives user data (304) to make bid requests (305), as disclosed [0097] “the Imp Bus 204 deems the page request as originating from a "known" impression consumer, and retrieves (303, 304) from a server-side cookie store 206 within the platform, data that has been stored in association with the platform-specific user-id” and [0100] “In general, the bid request includes information that characterizes the impression consumer (e.g., based on data retrieved from the server-side cookie store)” and the bids are received (306) from at least two bidders (Bidder A and Bidder B), which is matched with the ad call request).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize matching bids for service as in Dilling in the system executing the method of Maisonneuve which already includes making bid request for services in [0062], with the motivation of offering to [0025] “reduce speed of operation of the system improving the online experience of an impression consumer or person to whom online advertising is displayed as there is less delay while an advertisement is displayed” as taught by Dilling over that of Maisonneuve.

As per claim 12, Maisonneuve teaches the financial modeling system of claim 9, further comprising a user device associated with the user configured to access the computing device via a network ([0030] “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network” and also [0035] “The computer 120 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computer 149”). 

As per claim 13, Maisonneuve teaches the financial modeling system of claim 9, wherein the computing device is a server ([0030] “Although not required, the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a … server” and also [0072] “Methods described herein may be performed by computing equipment or devices of any type, including … servers”). 

As per claim 14, Maisonneuve teaches the financial modeling system of claim 12, wherein the user device is at least one of desktop, laptop, tablet, mobile phone, or handheld electronic device ([0035] “The remote computer 149 may be a personal computer, … a network PC, a peer device”). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maisonneuve, in view of Kasravi, in view of Dilling, and in view of KOCMOND.

As per claim 10, Maisonneuve may not explicitly disclose, but KOCMOND teaches the financial modeling system of claim 9, wherein the list comprising one or more action items are provided in a specific order to be implemented for maximizing the wealth of the user (See Figure 3 – step 308, as disclosed [0047] “Based on the initial user profile, the service provider 102 can generate a set of recommended goals at 306 (e.g., emergency fund, life insurance, debt, disability insurance, home purchase, car purchase, and retirement) with recommended goal elements 310 (e.g., goal priority 218, goal target 220, goal time length/horizon 222, savings percentage 226, value of current savings 234, financial products allocation/utilization 228, risk allocation/utilization 224, investment/asset allocation 230 and investment diversification 232)” and also [0065] “Each goal recommendation 308 can contain one or several defaulted elements 500 or details 502 (e.g., goal priority 218, target need 220, recommended savings rate 226, time horizon to achieve goal need 222, amount of savings the user should have accumulated 234) and investment 504 details (e.g., recommended risk allocation 224, financial product allocation 228, high level asset allocation 230, investment diversification 232, and goal liquidity 236)” by which the list is provided in a specific order (e.g. priority), as disclosed [0060] “the user 300 can be presented an illustration 240 and a set of recommendations 246 in priority order to provide guidance on how the user 300 can improve their goal element scores”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize recommended goal listings by priorities as in KOCMOND in the system executing the method of Maisonneuve which already lists recommended services to the  with the motivation of offering to provide [0006] “improved systems and methods for providing guidance for comprehensive financial planning” as taught by KOCMOND over that of Maisonneuve.

As per claim 11, Maisonneuve may not explicitly disclose, but KOCMOND teaches the financial modeling system of claim 9, wherein the financial data includes an aggregate cash flow model, an investment target value, a target date for achieving user's financial goals, or an investment portfolio ([0044] “As shown in FIG. 2, the financial plan engine 200 can include: a user profile 206 including requested information (e.g., income, age, children, zip code, marital or partner status, dependents, debt, mortgage information, spouse or partner information, and investment expectations); user existing accounts 204 (e.g., bank accounts, investment accounts, pension plan, insurance policies);”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize financial data including investment portfolio as in KOCMOND in the system executing the method of Maisonneuve which includes financial data for building user profile, with the motivation of offering to provide [0006] “improved systems and methods for providing guidance for comprehensive financial planning” as taught by KOCMOND over that of Maisonneuve.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maisonneuve in view of Kasravi.

As per claim 20, Maisonneuve teaches a method for providing a financial model, incorporated in a system comprising, one or more processors, and a memory coupled to the one or more processors, wherein the memory stores set of program modules executable by the one or more processors to implement a financial modeling platform (See Figure 1, as disclosed [0030] “FIG. 1 and the following discussion are intended to provide a brief general description of a suitable computing environment in which the present invention and/or portions thereof may be implemented. Although not required, the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer, such as a client workstation, server or personal computer”. Although the prior art does not explicitly recite the different modules directly (e.g. profile module, requesting module, etc.), the device is disclosed to comprise a plurality of modules to perform the disclosed functions, as disclosed [0030] “the invention is described in the general context of computer-executable instructions, such as program modules, being executed by a computer … Generally, program modules include routines, programs, objects, components, data structures and the like that perform particular tasks or implement particular abstract data types … In a distributed computing environment, program modules may be located in both local and remote memory storage devices” and [0034] “A number of program modules may be stored on the hard disk, magnetic disk 129, optical disk 131, ROM 124 or RAM 125, including an operating system 135, one or more application programs 136, other program modules 137 and program data 138”, see also [0030] and [0032], which is obvious to one of ordinary skilled in the art 
receiving at the processor, via a profile module, financial data of a user to create a user profile, wherein the financial data is at least one of financial health attributes or financial goal attributes (See Figures 3-7 which discloses of exemplary registration and profile input screens, wherein Figure 7 shows inputs for financial data, as disclosed [0042] “As shown in FIG. 7, there may be boxes that accept general financial information such as number of credit cards, number of loans, number of tax liabilities, number of alimony payments, and the like. There also may be boxes for general tax information including estimated local tax bracket, number of dependents, and the like” which is used for assessing financial health, as disclosed [0043] “As discussed herein, a financial health scoring system may be used to assist a member in assessing financial health”);
receiving at the processor, via a requesting module, request comprising financial market data to design a financial model, wherein the financial market data comprises at least one of current value of at least one instrument, future value of at least one instrument, generic financial update request, or generic financial forecast request (See Figure 8A which discloses an exemplary screen for displaying a financial model comprising generic financial update and forecast, as disclosed [0046] “The balance section 801 may display a list of different financial health scores and graphical representations of the scores positioned on a financial health score balance … The financial reserves section 802 may have a financial reserve graphic and other information, which may display how long a member may maintain his current standard of living if the member had no further income … The financial retirement section 804 may have a debt free graphic and a financial retirement graphic. The debt free graphic may estimate how many years it will take for a member to pay off debt based on his information. The retirement age graphic may estimate how many years it will take for a member to retire based on his information”);
generating at the processor, via an action priority generator, an action priority generator configured to generate an action priority list based on the user financial data and the financial market data (See Figure 8A displaying Advice section 806 and Services section 808, as disclosed [0047] “In FIG. 8A, there may be an advice section 806 that is responsive to an individual's financial situation, objectives, or needs and an advertisement section 808 that is similarly responsive … Alternatively, for example, the top 3 services based on composite score or other statistics may be displayed which may be set by a member”);

Maisonneuve teaches of providing a visual for compliance to the recommended services would impact the scores, as disclosed [0047] “There may be information displayed under the services section 808 with regard to how the service may impact the composite score, the income and expenses score, assets and debts score, and/or payment history score, for example. The effect on a score may be displayed numerically or with a graphic (e.g., a green arrow)”. Although it was not Kasravi discloses:
wherein the action priority generator is further configured to generate a dashboard-type visual indicating an aggregate lost opportunity cost for non-compliance to the generated action priority list ([0153] “For example, output subsystem 308 may be operable to generate human-readable output indicating whether particular procurement events are compliant or non-compliant, the financial impact (both positive and negative) of such compliance or non-compliance” and see also [0161] “At step 358, procurement data regarding one or more particular procurement events may be analyzed to determine the compliance or non-compliance of one or more particular procurement events based on one or more of the compliance rules developed at step 350. At step 360, various financial impacts (both positive and negative) of the compliance and/or non-compliance of the particular procurement events may be determined” wherein data visualization is further disclosed [0163] “At step 366, one or more data visualizations may be generated based on the results of the analysis performed at step 358. For example, such data visualizations may indicate whether their particular procurement events are compliant or non-compliant, the financial impacts determined at step 360 of such compliance and/or non-compliance, particular business rule feedback generated at step 362 and/or particular user feedback generated at step 364”. For additional details, see also [0149] “Compliance analysis module 304 may also be operable to determine the financial impact 314 of compliance and/or non-compliance with particular compliance rules 310. For example, for procurement events (such as particular purchases from a particular supplier, for example) determined to be non-compliant, compliance analysis module 304 may determine the financial impact 314 of such non-compliance based on one or more compliance rules 310”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize generating data visualization of negative financial impact for non-compliance as in Kasravi in the system executing the method of Maisonneuve which teaches of scores impacted for compliance with the recommended services, with the motivation of offering to [0008] “reduce costs, to increase revenue generation, and to reduce legal exposure due to non-compliance with supplier agreements” as taught by Kasravi over that of Maisonneuve.

Response to Arguments
Applicant's arguments, see page 10, filed 22 September 2021, with respect to the Objections to the Claims, Drawings, and Specification have been fully considered but they are not persuasive. The only amendment made was to Specification paragraphs [0025] and [0041] which has resolved one objection for the drawings and one for the specification, but the rest of the objections made has not been addressed. Therefore, the objections are maintained.
Applicant’s arguments, see page 10, with respect to the 35 U.S.C. 112(b) rejection of claims 8 and 15 have been fully considered and are persuasive, as the claims have been canceled. Therefore, the rejection for claims 8 and 15 has been withdrawn. However, upon further consideration, a new ground of 35 U.S.C. 112(a) and 
Applicant's arguments, see pages 10 to 15, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant argues that the claims recite an improvement with respect to the lost opportunity cost function. Examiner respectfully disagrees. The claims still recite mere instructions to implement the abstract idea on generic computer components, wherein the limitation recites to perform the generic functionality of “displaying data”, e.g. generate a dashboard-type visual. This limitation does not provide a clear improvement to the technology or technical field, but only recites the additional element as a mere “apply-it” to make the computing device display certain data. 
As the Applicant contends in page 12, it is noted that in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. In Enfish, the claims were eligible because they were not directed to an abstract idea in step 1 of the Alice/Mayo test. In contrast, the present application recites an abstract idea, wherein the additional elements are mere “apply-it”, which is not indicative of integration into a practical application.
Applicant argues, see pages 13 to 14, that the newly recited ‘lost opportunity function’ clearly does not fall within the scope of abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the limitation, without 
Applicant argues, see pages 14 to 15, that the claims recite “significantly more” than just an abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the additional elements are generic computer components, by which are merely instructed to perform its generic functionalities, such as: receive data, generate data, display data, match data, and transmit data, to implement the abstract idea. Therefore, the claims are not indicative of an inventive concept, e.g. significantly more, thus the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 15 to 21, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WETTON et al. (U.S. 2019/0385237) discloses a server connected to a user input device issues a first stream of questions to the user input device to obtain responses with inputs for a financial plan model.
Goodwin et al. (U.S. 2006/0129477) discloses systems and methods for trading financial products over a computer network, such as the Internet, which includes a plurality of bidders and sellers.
Loeper (U.S. 2010/0211528) discloses a method of providing financial advice to a client that provides sufficient confidence that their goals will be achieved or exceeded but that avoids excessive sacrifice to the client's current or future lifestyle and avoids investment risk that is not needed to provide sufficient confidence of the goals a client personally values.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697